Citation Nr: 1702998	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected medial meniscal tear of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972, from September 1990 to July 1991, from September 1992 to January 1993, and from March 2003 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In a November 2014 decision, the Board remanded the claim for additional development.  The matter has returned to the Board for appellate consideration. 

The Veteran was previously represented by The American Legion.  In a memorandum received by the Board in August 2016, The American Legion indicated that they would not be representing the Veteran in this matter.  The Board sent a clarification letter to the Veteran in September 2016 to determine the status of his representation.  The Veteran responded in an October 2016 letter, stating that he would be representing himself. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

Pursuant to the November 2014 Board remand, the Veteran attended a VA examination in April 2015.  The examiner recorded his findings on a VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ).  The DBQ form notes normal range-of-motion and measurements for the left knee on flexion and extension from zero to one-hundred-forty degrees. The form also notes pain on flexion and extension without functional limitation, as well as pain with weight-bearing. The form further notes no additional functional loss or range of motion limitation after repetitive use testing.  However, the form does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the DBQ form does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the left knee.

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the April 2015 DBQ form does not comply with Correia because they do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a VA left knee examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the issue on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from January 2015 to present, should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private and/or VA treatment records relevant to the issue on appeal.  After obtaining any necessary authorization from the Veteran, all identified outstanding records, to include updated VA treatment records from January 2015 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for a VA knee and lower leg conditions examination to determine the current nature and severity of his service-connected medial meniscal tear of the left knee.  The record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address:  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using the most recently available Knee and Lower Leg Conditions DBQ.

In recording the ranges-of-motion for the Veteran's left knee, the examiner should note whether there is any pain, weakened movement, excess fatigability, or incoordination of movement on examination.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must also address whether the Veteran has instability of the left knee, to include consideration of the Veteran's wife's statement that she noticed that the Veteran's knee will give out or buckle.  The examiner must provide a complete rationale for any opinion expressed.  

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




